Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       07-JUL-2021
                                                       01:50 PM
                                                       Dkt. 3 OGP
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            STATE OF HAWAI#I ex rel. Clare E. Connors,
                  Attorney General, Petitioner,

                                 vs.

                      STATE OF HAWAI#I 2021
             REAPPORTIONMENT COMMISSION, Respondent.


                        ORIGINAL PROCEEDING

           ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
                       OR EXTRAORDINARY WRIT
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          The State of Hawai#i ex rel. Clare E. Connors, Attorney

General of the State of Hawai#i (“Petitioner”) has filed a

petition for writ of mandamus or extraordinary writ, with the

support of the State of Hawai#i 2021 Reapportionment Commission

(“Commission”), to adjust the deadlines for the Commission to

(1) issue public notice of its proposed legislative and

congressional reapportionment plans and (2) file its final

legislative and congressional reapportionment plans, by slightly

less than six months.   Upon consideration of the petition and the

supporting documents, and given the unique circumstances faced by

the Commission, the requested extraordinary writ is necessary and

within this court’s authority.
          At the start of every decade, the United States Census

Bureau (“Census Bureau”) counts the total number of persons in

each state.   The following year, the Commission uses the data

collected in the decennial census to reapportion the members of

both houses of the State Legislature and the members of the U.S.

House of Representatives allocated to Hawai#i among districts

that are as of nearly equal population as is practicable.          This

year, however, due to the federal government’s unprecedented and

unforeseeable delay in transmitting census data to the States as

a result of the COVID-19 pandemic, it is impossible for the

Commission to meet the deadlines for issuing public notice of its

proposed legislative and congressional reapportionment plans and

filing its final legislative and congressional reapportionment

plans as set forth under Haw. Const. art. IV, § 2 and HRS § 25-2.

          Article IV, Section 2 of the Hawai#i Constitution sets

forth deadlines regarding the formation of the Commission and the

submission of legislative reapportionment and congressional

reapportionment plans:

                Section 2. A reapportionment commission shall be
          constituted on or before May 1 of each reapportionment
          year and whenever reapportionment is required by court
          order. The president of the senate and the speaker of
          the house of representatives shall each select two
          members. Members of each house belonging to the party
          or parties different from that of the president or the
          speaker shall designate one of their number for each
          house and the two so designated shall each select two
          members of the commission. The eight members so
          selected, promptly after selection, shall be certified
          by the selecting authorities to the chief election
          officer and within thirty days thereafter, shall
          select, by a vote of six members, and promptly certify
          to the chief election officer the ninth member who
          shall serve as chairperson of the commission.

                                    2
                . . . .
                Not more than one hundred fifty days from the
          date on which the members are certified, the
          commission shall file with the chief election officer
          a reapportionment plan for the state legislature and a
          reapportionment plan for the United States
          congressional districts which shall become law after
          publication as provided by law.

HRS § 25-2(a), which was recently amended by Act 14, Session Laws

of Hawai#i 2021, sets forth additional requirements and deadlines

for legislative reapportionment:

                Legislative reapportionment. The commission
          shall reapportion the members of each house of the
          legislature on the basis, method, and criteria
          prescribed by the Constitution of the United States
          and article IV of the Hawaii State Constitution. For
          purposes of legislative reapportionment, a “permanent
          resident” means a person having the person’s
          domiciliary in the State. In determining the total
          number of permanent residents for purposes of
          apportionment among the four basic island units, the
          commission shall only extract non-permanent residents
          from the total population of the State counted by the
          United States Census Bureau for the respective
          reapportionment year. The commission shall conduct
          public hearings and consult with the apportionment
          advisory council of each basic island unit. No more
          than one hundred days from the date on which all
          members are certified, the commission shall cause to
          be given in each basic island unit, public notice[] of
          a legislative reapportionment plan prepared and
          proposed by the commission. At least one public
          hearing on the proposed reapportionment plan shall be
          held in each basic island unit after initial public
          notice of the plan. At least twenty days’ notice
          shall be given of the public hearing. The notice
          shall include a statement of the substance of the
          proposed reapportionment plan, and of the date, time,
          and place where interested persons may be heard
          thereon. The notice shall be given at least once in a
          basic island unit where the hearing will be held. All
          interested persons shall be afforded an opportunity to
          submit data, views, or arguments, orally or in
          writing, for consideration by the commission. After
          the last of the public hearings, but in no event later
          than one hundred fifty days from the date on which all
          members of the commission are certified, the
          commission shall determine whether the plan is in need

                                    3
          of correction or modification, make the correction or
          modification, if any, and file with the chief election
          officer, a final legislative reapportionment plan .
          Within fourteen days after the filing of the final
          reapportionment plan, the chief election officer shall
          cause public notice [] to be given of the final
          legislative reapportionment plan which, upon public
          notice, shall become effective as of the date of
          filing and govern the election of members of the next
          five succeeding legislatures.

(Emphases added). HRS § 25-2(b) sets forth additional

requirements and deadlines for congressional reapportionment:

          The commission shall first determine the total number
          of members to which the State is entitled and shall
          then apportion those members among single member
          districts so that the average number of persons in the
          total population counted in the last preceding United
          States census per member in each district shall be as
          nearly equal as practicable. . . . Not more than
          one hundred days from the date on which the members
          are certified, the commission shall cause public
          notice to be given of a congressional reapportionment
          plan prepared and proposed by the commission . The
          commission shall conduct public hearings on the
          proposed plan in the manner prescribed under
          subsection (a). At least one public hearing shall be
          held in each basic island unit after initial public
          notice of the plan. After the last of the public
          hearings, but in no event later than one hundred fifty
          days from the date on which all members of the
          commission are certified, the commission shall
          determine whether or not the plan is in need of
          correction or modification, make the correction or
          modification, if any, and file with the chief election
          officer, a final congressional reapportionment plan .
          Within fourteen days after filing of the final
          reapportionment plan, the chief election officer shall
          cause public notice to be given of the final
          congressional reapportionment plan which, upon public
          notice, shall become effective as of the date of
          filing and govern the election of members of the
          United States House of Representatives allocated to
          this State for the next five succeeding congresses.

(Emphases added).

          Under the present constitutional and statutory

framework, the Commission’s deadline to issue public notice of

                                    4
its proposed legislative and congressional reapportionment plans

is July 22, 2021, and its deadline to file its final legislative

and congressional reapportionment plans is September 10, 2021.

          Due to COVID-19-related delays, the Census Bureau has

announced that it will not be able to provide 2020 census data to

the states until between August 15 and August 31, 2021, and that

delivery of the 2020 redistricting data would be delayed from

March 31, 2021 to September 30, 2021.   Given this forecasted

delay in the Census Bureau’s release of the data, the Commission

is unable to meet the time requirements under Haw. Const. art.

IV, § 2 and HRS § 25-2.

          The purpose of the deadlines set forth in Haw. Const.

art. IV, § 2 and HRS § 25-2 is to provide a means for timely

action by the Commission to conduct a reapportionment.   Taking

this into consideration, together with the impossibility of

compliance with the deadlines due to the extraordinary and

unprecedented circumstances that we have faced over the past year

–- a global public health crisis that has compelled the federal

government to pause the decennial census and seek congressional

authorization for an extension of its own deadline –- compels

this court to provide relief in this instance.   The Hawai#i State

Senate also recognized the need for relief when it adopted Senate

Resolution No. 220, S.D. 1, which requested the Attorney General

“to begin legal proceedings to . . . petition the Hawaii Supreme

Court seeking relief to prevent action against the

Reapportionment Commission for the Reapportionment Commission’s


                                5
failure to meet statutory or constitutional deadlines relating to

the 2021 reapportionment plans resulting from the United States

Census Bureau’s delay in delivering high quality data to the

states and public[.]”

          Thus, pursuant to this court’s jurisdiction under

article VI, section 1 of the Constitution of the State of

Hawai#i, which provides this court with authority under HRS §

602-5(6) “[t]o make and award such judgments, decrees, orders and

mandates, . . . and do such other acts and take such other steps

as may be necessary to carry into full effect the powers . . .

given to it by law or for the promotion of justice in matters

pending before it[,]” and in light of the extraordinary and

unprecedented circumstances at issue here, a narrow, one-time

adjustment to the deadlines, to enable the relevant

constitutional and statutory redistricting provisions otherwise

to operate as written and intended, is appropriate.   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus or extraordinary writ is granted.   The Commission shall:

          (1)   issue a public notice of the Commission’s proposed

legislative and congressional reapportionment plans no later than

January 8, 2022; and

          (2)   file its final legislative and congressional

reapportionment plans with the Chief Election Officer no later

than February 27, 2022.




                                 6
          We emphasize that these adjustments to the relevant

deadlines are solely limited to the required notice and filing

set forth in (1) and (2), above.       Should the federal government

release the census data sooner, the Commission should make every

effort to expedite its process and issue its public notice and

final reapportionment plans in advance of the deadlines set forth

in this order.

          DATED: Honolulu, Hawai#i, July 7, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins




                                   7